UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
DECISION AND ORDER
Plaintiff,
20-MJ-4136
21-MR-6133
Vv.
SAMUEL BOIMA,
Defendant.

 

Defendant Samuel Boima has been charged in a Complaint with assaulting several federal
officers at the Buffalo Federal Detention Center, in violation of Title 18, United States Code,
Section 111(a)(1). Based on the defendant’s conduct before the Court and other matters, United
States Magistrate Judge Marian W. Payson issued an order for a psychiatric examination as to
competency on August 14, 2020 (20-MJ-4136, Dkt. #7) under 18 U.S.C. § 4241.

Defendant was transported and a competency examination was held at the Metropolitan
Correctional Center in New York.

A detailed Report concerning defendant’s competency to stand trial was prepared by
several forensic psychologists in a Report dated October 7, 2020, has been filed with the Court.
(20-MJ-4136, Dkt. #9). In that Report, principally authored by Kari M. Schlessinger, Psy.D.,
Ph.D., a forensic psychologist at the Metropolitan Correctional Center, it was reported that the
defendant did suffer from a mental disease or defect and that he does not possess a rational and

factual understanding of the proceedings and does not have the capacity to assist his counsel and
therefore is not competent to stand trial at this time. The recommendation was that the defendant
be committed for a period for possible restoration to competency under 18 U.S.C. § 4241(d).

Magistrate Judge Payson issued a thorough Report and Recommendation (20-MJ-4136,
Dkt. #18; 21-MR-6133, Dkt. #1) summarizing the psychiatric Report and recommended that this
District Court determine that the defendant suffers from a mental disease that renders him
incompetent to stand trial. The Magistrate Judge further recommended that the defendant be
committed to the custody of the Bureau of Prisons for a reasonable period to determine whether
there is a substantial probability that in the foreseeable future the defendant will attain the capacity
to permit the proceedings to go forward under 18 U.S.C. § 4241(d)(1).

The Government filed its Response to the Magistrate Judge’s Report and Recommendation
(20-MJ-4136, Dkt. #19; 21-MR-6133, Dkt. #2) stating it had no objection to the report and findings
of the Magistrate Judge. Similarly, defendant’s assigned counsel filed a Response (20-MJ-4136,
Dkt. #20; 21-MR-6133, Dkt. #3) also indicating no objection to the Magistrate Judge’s Report and
Recommendation.

This Court has reviewed the psychiatric Report from the Metropolitan Correctional Center
and agree with its findings.

Therefore, I accept and adopt in full the Magistrate Judge’s Report and Recommendation
(20-MJ-4136, Dkt. #18; 21-MR-6133, Dkt. #1) that the defendant is now not competent to proceed
to trial.

The Court finds that the defendant is presently suffering from a mental disease or defect
that renders him unable to rationally understand the nature and consequences of the proceedings
against him and to assist properly in his defense; the Court determines that the defendant,

SAMUEL BOIMA, is incompetent to stand trial; and that he needs to be committed to the custody
of the Attorney General for a reasonable period not to exceed four months, to determine whether
there is a substantial probability that in the foreseeable future he will attain the capacity to stand
trial in this case, pursuant to Title 18, United States Code, Section 4241(d)(1); and it is hereby

ORDERED, that the defendant, SAMUEL BOIMA, be hospitalized for treatment at the
Metropolitan Correctional Facility in New York or other suitable federal medical facility, pursuant
to Title 18, United States Code, Section 4241(d)(1), for a reasonable period of time, not to exceed
four months, to determine whether there is substantial probability that in the foreseeable future the
defendant will attain the capacity to stand trial, and it is further

ORDERED, that at the conclusion of the hospitalization, the defendant shall be returned to

the custody of the United States Marshal, Rochester, New York.

Da Y Saree

DAVID G. LARIMER
United States District Judge

IT IS SO ORDERED.

 

Dated: Rochester, New York
July 15, 2021.
